Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 1 of 15




                    Exhibit 6
        Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 2 of 15
                                                                                      Product Data Sheet
                                                                                              SFWXCXXX-XX


   Enable High Flux and Wide View Angle

  Filament PKG
  SFW8C32A-CE




                                                                                                   MacAdam
                                                                            LM-80           RoHS    5-Step




   Product Brief
   Description                                                Features and Benefits
    •     Filament PKG series are LED arrays                  •   Size 38.0 x 1.7 (mm)
          which provide High Flux and High                    •   Viewing angle : 360°
          Efficacy.                                           •   MacAdam 5-step binning
                                                              •   High Color quality with CRI Min.80
    •     Especially it is designed for easy                  •   No blue light Hazard
          assembly of lighting fixtures.
                                                              •   High Heat conductivity efficiency
                                                              •   RoHS compliant
    •     Filament PKG series are ideal light
          sources for general lighting applications
          including Replacement Lamps,
          Industrial & Commercial Lightings and               Key Applications
          other high lumen required applications.
                                                              •   Retrofits and fixtures
                                                              •   Home lighting




   Table 1. Product Selection Table

                                                                    CCT [K]
             Part Number
                                                      Color                                Typ.

                                                                                           2700K
            SFW8C32A-CE                          Warm White
                                                                                           3100K




Rev0.1, Mar 25, 2019                                                                   www.seoulsemicon.com
      Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 3 of 15
                                                                                           Product Data Sheet
                                                                                                   SFWXCXXX-XX

Performance Characteristics

   Table 2. Electro Optical Characteristics, IF=15mA , Ta=25ºC
                                                                                                         Viewing
                                                  [2]                     [4]
                                Luminous Flux           Forward Voltage         CRI [5],          [6]     Angle
                                                                                            R9
                                   ФV [3] (lm)                 (V)                Ra                    (degrees)
   Part Number CCT (K) [1]                                                                                2Θ ½

                                 Min.      Max.           Min.     Max.          Min.       Min.          Typ.

                       2700K     160        210            64        70           83          -           360
   SFW8C32A-CE
                       3100K     160        210            64        70           83          -           360




   Notes for Table 2:
    1.   Correlated Color Temperature is derived from the CIE 1931 Chromaticity diagram. Color
         coordinate : 0.01, CCT 5% tolerance.
    2.   Seoul Semiconductor maintains a tolerance of ±7% on flux and power measurements.

    3.   ФV is the total luminous flux output as measured with an integrating sphere.

    4.   Tolerance is ±3% on forward voltage measurements.

    5.   Tolerance is ±2 on CRI measurements.

    6.   Tolerance is ±5 on R9 measurements.


    * No values are provided by real measurement. Only for reference purpose.




Rev0.1, Mar 25, 2019                                                                       www.seoulsemicon.com
      Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 4 of 15
                                                                  Product Data Sheet
                                                                        SFWXCXXX-XX

Performance Characteristics

   Table 3. Absolute Maximum Characteristics, T a=25ºC

                                                         Value
          Parameter         Symbol                                          Unit
                                          Min.           Typ.    Max.

        Forward Current        IF           -             15      20         mA

       Power Dissipation       Pd           -             1.0    1.4         W

     Junction Temperature      Tj           -              -     125         ºC

    Operating Temperature     Topr         -40             -      85         ºC

     Storage Temperature      Tstg         -40             -     100         ºC




Rev0.1, Mar 25, 2019                                               www.seoulsemicon.com
      Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 5 of 15
                                                                                       Product Data Sheet
                                                                                             SFWXCXXX-XX

Relative Spectral Distribution
   Fig 1. Color Spectrum, Ta=25℃


                                                                                2100~3700K
         Relative Emission Intensity (a.u)




                                             1.0




                                             0.5




                                             0.0
                                               300   400   500      600       700     800
                                                            Wavelength [nm]




Rev0.1, Mar 25, 2019                                                                    www.seoulsemicon.com
                Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 6 of 15
                                                                                                           Product Data Sheet
                                                                                                                SFWXCXXX-XX

Forward Current Characteristics
   Fig 2. Forward Voltage vs. Forward Current, T a=25℃

                                                      25



                                                      20
                                Forward Current[mA]




                                                      15



                                                      10



                                                       5



                                                       0
                                                           64   65        66      67        68        69      70
                                                                           Forward Voltage[V]



   Fig 3. Forward Current vs. Relative Luminous Flux, T a=25℃

                                160.0%

                                140.0%


                                120.0%
    Relative Luminous Flux[%]




                                100.0%


                                   80.0%


                                   60.0%

                                   40.0%


                                   20.0%


                                          0.0%
                                                           5         10           15             20           25
                                                                          Forward Current[mA]



Rev0.1, Mar 25, 2019                                                                                       www.seoulsemicon.com
      Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 7 of 15
                                                                     Product Data Sheet
                                                                          SFWXCXXX-XX

Product Nomenclature

   Table 4. Part Numbering System : X1X2X3X4X5X6X7X8
     Part Number Code           Description            Part Number         Value

             X1                  Company                   S               SSC

             X2                Package type                F              Filament

            X3X4             Color Specification           W8              CRI 80

            X5X6              Package series               C3             C series

             X7              Characteristic code            2              15mA

             X8               Substrate width              A               0.8mm




   Table 5. Lot Numbering System : Y1Y2Y3Y4Y5Y6Y7Y8Y9Y10 – Y11Y12Y13Y14Y15Y16Y17
      Lot Number Code           Description            Lot Number          Value

            Y1Y2                    Year

             Y3                    Month

            Y4Y5                    Day

             Y6             Filament LED series

         Y7Y8Y9Y10               Mass order

    Y11Y12Y13Y14Y15Y16Y17     Internal Number




Rev0.1, Mar 25, 2019                                                 www.seoulsemicon.com
         Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 8 of 15
                                                                                     Product Data Sheet
                                                                                            SFWXCXXX-XX

Color Bin Structure
   CIE Chromaticity Diagram



          0.44




          0.42
                                                             2700K
                                          3100K

           0.4
    Y




          0.38




          0.36                                                                           BBL Line
                                                                                         3100K
                                                                                         2700K
          0.34
                 0.4          0.42             0.44             0.46              0.48                0.5

                                                         X


   Table 6. CIE Bin Code description
                                      Center Point
                                                           Major Axis   Minor Axis       Ellipse Rotation
         CCT           Rank
                                     Cx           Cy           a            b            Angle(degrees)

         2700K         27AW       0.4506       0.4062        0.0133      0.0068                  54
         3100K         31AW       0.4292       0.4019        0.0142      0.0069                  54




    Notes :
    1.    Measurement Uncertainty of the Color Coordinates : ± 0.01




Rev0.1, Mar 25, 2019                                                                 www.seoulsemicon.com
      Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 9 of 15
                                                                                Product Data Sheet
                                                                                          SFWXCXXX-XX

Color Bin Structure

   Table 7. Bin Code description, IF=15mA , Ta=25ºC
                              Luminous Flux (lm)             Color       Typical Forward Voltage (V)
    Part Number         Bin                               Chromaticity    Bin
                                    Min.           Max.    Coordinate               Min.        Max.
                       Code                                              Code

                        D1           160           210       27AW         G4         64          70
   SFW8C32A-CE
                        D1           160           210       31AW        G4          64          70




Rev0.1, Mar 25, 2019                                                              www.seoulsemicon.com
     Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 10 of 15
                                                                 Product Data Sheet
                                                                      SFWXCXXX-XX

Mechanical Dimensions


                         Top view                         Side view




                                                Anode




                                               Emission
                                                 area




                                               Circuit

                                                  ~




    Notes :
   1.     All dimensions are in millimeters.
   2.     Scale : none




Rev0.1, Mar 25, 2019                                             www.seoulsemicon.com
     Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 11 of 15
                                                                                       Product Data Sheet
                                                                                              SFWXCXXX-XX

Precaution for Use
   (1) Storage
     To avoid the moisture penetration, we recommend storing LEDs in a dry box with a desiccant.
     The recommended storage temperature range is 5℃ to 30℃ and a maximum humidity of 70%.


   (2) Use Precaution after Opening the Packaging. Pay attention to the following:
      a. Recommend conditions after opening the package
        Sealing within 24H under the condition of Temperature : 5 ~ 30℃, Humidity : RH40~60%
    b. LEDs need be dehumidified with the condition of 70±3℃/12H If the package has been opened
   more than 72 hours or the color of the desiccant changes or storage time ＞3months.


   (3) For Filament PKG
      Because of the special structure of the Filament PKG, please follow the below notes when
      inspection and spot welding:
      a. When testing the incoming material, the test stick should not direct contact with the silicone
        surface.
      b. Spot welding workshop temperature should keep 23-25 degrees, humidity below 60% RH (avoid
        using sweat hands to handle silicone surface of the filament PKG when in hot temperature).
      c. Spot welding operator should not have long fingernails, should wear finger sleeve during the
        process.
      d. When pick filament PKG by hand, should use the finger belly touch the adhesive surface, do not
        clip the filament chip by fingertips with long nails.
      e. The unpacked filament PKG that not finished welding should be put into the drying cabinet or
         oven, the parameters are set as follows:
       - Drying cabinet set parameters: 23-25 degrees, humidity 30% -35% RH (preferred);
       - Oven set Parameters: 60-65 degrees;
       - Unpacked filament PKG that not used in case of holiday leave, suggest re-evacuated storage
      f. Make sure the product surface clean. If there is something sprayed on the surface, please clean
        It with Ethyl alcohol.
      g. Dust sensitivity silicone resin need containers having cover for storage.
      h. The recommended storage conditions are temperature 5℃ to 30℃ and 70%RH or less.
      I. The appearance and specifications of the product may be modified for improvement without
        notice.

   (4) Radioactive exposure is not considered for the products listed here in.


   (5) It is dangerous to drink the liquid or inhale the gas generated by such products when chemically
      disposed of.




Rev0.1, Mar 25, 2019                                                                    www.seoulsemicon.com
     Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 12 of 15
                                                                                      Product Data Sheet
                                                                                              SFWXCXXX-XX

Precaution for Use
   (6) This device should not be used in any type of fluid such as water, oil, organic solvent and etc.
      When washing is required, IPA (Isopropyl Alcohol) should be used.


   (8) When the LEDs are in operation the maximum current should be decided after measuring the
      package temperature.


   (9) LEDs must be stored properly to maintain the device. If the LEDs are stored for 3 months or more
      after being shipped from Seoul Semiconductor,
      a sealed container with vacuum atmosphere should be used for storage.


   (10) The appearance and specifications of the product may be modified for improvement without
       notice.
   (11) Long time exposure of sun light or occasional UV exposure will cause silicone discoloration.


   (12) Attaching LEDs, do not use adhesive that outgas organic vapor.


   (13) The driving circuit must be designed to allow forward voltage only when it is ON or OFF. If the
        reverse voltage is applied to LED, migration can be generated resulting in LED damage.


   (14) Please do not touch any of the circuit board, components or terminals with bare hands or metal
       while circuit is electrically active.


   (15) VOCs (Volatile organic compounds) emitted from materials used in the construction of fixtures
       can penetrate silicone encapsulants of LEDs and discolor when exposed to heat and photonic
       energy. The result can be a significant loss of light output from the fixture. Knowledge of the
       properties of the materials selected to be used in the construction of fixtures can help prevent
       these issues.

   (16) LEDs are sensitive to Electro-Static Discharge (ESD) and Electrical Over Stress (EOS). Below is
        a list of suggestions that Seoul Semiconductor purposes to minimize these effects.




Rev0.1, Mar 25, 2019                                                                   www.seoulsemicon.com
     Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 13 of 15
                                                                                      Product Data Sheet
                                                                                             SFWXCXXX-XX

Precaution for Use
   a. ESD (Electro Static Discharge)

   Electrostatic discharge (ESD) is the defined as the release of static electricity when two objects come
   into contact. While most ESD events are considered harmless, it can be an expensive problem in
   many industrial environments during production and storage. The damage from ESD to an LEDs may
   cause the product to demonstrate unusual characteristics such as:

      - Increase in reverse leakage current lowered turn-on voltage
      - Abnormal emissions from the LED at low current

    The following recommendations are suggested to help minimize the potential for an ESD event.
    One or more recommended work area suggestions:

      - Ionizing fan setup
      - ESD table/shelf mat made of conductive materials
      - ESD safe storage containers

    One or more personnel suggestion options:
      - Antistatic wrist-strap
      - Antistatic material shoes
      - Antistatic clothes

    Environmental controls:
      - Humidity control (ESD gets worse in a dry environment)

   b. EOS (Electrical Over Stress)

   Electrical Over-Stress (EOS) is defined as damage that may occur when an electronic device is
   subjected to a current or voltage that is beyond the maximum specification limits of the device.
   The effects from an EOS event can be noticed through product performance like:

      - Changes to the performance of the LED package
        (If the damage is around the bond pad area and since the package is completely encapsulated
        the package may turn on but flicker show severe performance degradation.)
      - Changes to the light output of the luminaire from component failure
      - Components on the board not operating at determined drive power

   Failure of performance from entire fixture due to changes in circuit voltage and current across total
   circuit causing trickle down failures. It is impossible to predict the failure mode of every LED exposed
   to electrical overstress as the failure modes have been investigated to vary, but there are some
   common signs that will indicate an EOS event has occurred:

      - Damaged may be noticed to the bond wires (appearing similar to a blown fuse)
      - Damage to the bond pads located on the emission surface of the LED package
        (shadowing can be noticed around the bond pads while viewing through a microscope)
      - Anomalies noticed in the encapsulation and phosphor around the bond wires.
      - This damage usually appears due to the thermal stress produced during the EOS event.




Rev0.1, Mar 25, 2019                                                                   www.seoulsemicon.com
     Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 14 of 15
                                                                              Product Data Sheet
                                                                                     SFWXCXXX-XX

Precaution for Use
    c. To help minimize the damage from an EOS event Seoul Semiconductor recommends utilizing:

      - A surge protection circuit
      - An appropriately rated over voltage protection device
      - A current limiting device




Rev0.1, Mar 25, 2019                                                           www.seoulsemicon.com
     Case 1:21-cv-00643-TCB Document 1-6 Filed 02/12/21 Page 15 of 15
                                                                                      Product Data Sheet
                                                                                              SFWXCXXX-XX

Company Information

   Published by
   Seoul Semiconductor © 2013 All Rights Reserved.

   Company Information
   Seoul Semiconductor (SeoulSemicon.com) manufacturers and packages a wide selection of light
   emitting diodes (LEDs) for the automotive, general illumination/lighting, appliance, signage and back
   lighting markets. The company is the world’s fifth largest LED supplier, holding more than 10,000
   patents globally, while offering a wide range of LED technology and production capacity in areas such
   as “nPola”, deep UV LEDs, "Acrich", the world’s first commercially produced AC LED, and "Acrich
   MJT - Multi-Junction Technology" a proprietary family of high-voltage LEDs. The company’s broad
   product portfolio includes a wide array of package and device choices such as Acrich, high-brightness
   LEDs, mid-power LEDs, side-view LEDs, through-hole type LED lamps, custom displays,
   and sensors. The company is vertically integrated from epitaxial growth and chip manufacture in it’s
   fully owned subsidiary, Seoul Viosys, through packaged LEDs and LED modules in three Seoul
   Semiconductor manufacturing facilities. Seoul Viosys also manufactures a wide range of unique
   deep-UV wavelength devices.


   Legal Disclaimer
   Information in this document is provided in connection with Seoul Semiconductor products. With
   respect to any examples or hints given herein, any typical values stated herein and/or any information
   regarding the application of the device, Seoul Semiconductor hereby disclaims any and all warranties
   and liabilities of any kind, including without limitation, warranties of non-infringement of intellectual
   property rights of any third party. The appearance and specifications of the product can be changed
   to improve the quality and/or performance without notice.




Rev0.1, Mar 25, 2019                                                                   www.seoulsemicon.com
